Title: To James Madison from Jacob Willard, 12 June 1815
From: Willard, Jacob
To: Madison, James


                    
                        Sir,
                        Marblehead Mass. June 12th 1815
                    
                    I take the liberty of enclosing to Your Excellency a sketch of the part I took in a late Legislative Debate, in this Commonwealth, on a subject, which I apprehend has undergone a discussion, in an other form, at the Capitol. I allude to the late provision of Congress for rece[i]ving any State Corps that might be raised into the National Service. I have been induced to trouble Your Excellency with this communication, in the hope of obtaining the Sentiments of One, on the constitutionality of raising independent State Troops, who from the very considerable part born in framing the National Compact, & the great experience in Administering the Government under it, must be the best qualified to give that important Instrument its legitimate construction.
                    I pray Your Excellency will have the goodness to pardon this intrusion, from one ardently desiring the Health & Happiness of a Chief Magistrate so justly, so highly, & so universally respected; And permit me the honor of subscribing myself, Your Excellency’s most obedient, & most humble Servant,
                    
                        
                            Jacob Willard
                        
                    
                